Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 13, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al US 2018/0304160.
Claims 1 and 18, White et al discloses a ride vehicle (12) comprising a seat or saddle (100) configured to accommodate a passenger (68); a restraint system (104, 234) of the ride vehicle; wherein the restraint system comprising a rigid restraint (234a, 234b) configured to extend across the passenger to secure the passenger within the seat of the ride vehicle; a soft restraint (246) [0059] (last sentence) comprises a pliable material such as foam and/or gel material configured to conform a substantial portion of a torso of the passenger; and a 
Claim 8, White et al also discloses the use of “sensing mechanisms or haptic feedback” (see [0046]) which is the equivalence of the common terminology such as sensors for collecting feedback associated with the passenger, the vehicle, or both; and the controller (310) as discussed above is configured to adjust operation of the haptic feedback system based on the collected feedback or data/signal. 
Claims 12-15 and 17, the above explanations for the ride attraction of White et al would constitute the obvious steps of operating of the claimed invention since these claims merely recite obvious steps such as securing, generating and imparting.  Furthermore, White et al discloses the additional sensory system comprising audio, visual, impact effects in [0074].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al.
Claims 2, 3 and 20, it is noted that White et al fails to specifically disclose the location of haptic feedback system such as vibration actuator(s) integrated or over with the soft restraint or over-molded to the soft restraint.  However, it is within common sense or obvious engineering design to position the vibration actuator(s) at the soft restraint in order to deliver the vibrating sensation to the passenger.
Claim 9, it is noted that White et al fails to specifically the heart rate sensor.  However, the sensors of White et al are designed to detect various as aspects of the ride such as the presence of the rider [0073] and other parameters as discussed in [0046].  Therefore, it would have been a matter of design choice and common sense to include heart rate sensor for the purpose of enhancing the safety of the ride.
Claims 10 and 19, it is noted that White teaches the use of an input device or rider input [0066] coupled to the controller and for controlling various aspects of the vehicle but not adjusting the operation of the haptic feedback system as claimed.  However, such additional input feature for the haptic feedback system is considered a multiplication in parts for the controlling additional feature of the ride .
Claims 4-7, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al in view of Fram U.S. Patent 9,751,022.
It is noted that White et al fails to specifically teach the use of the straps, locking retractor, lap bar, and over shoulder bars as claimed.  However, Fram discloses a ride vehicle (102) having a seat for a passenger, a plurality of over shoulder straps (114a, 114b); a lap bar (116); and at least one locking retractor (see col. 8, lines 26-35).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the ride vehicle of White al with the all features as taught by Fram for the purpose of enhancing the safety of the passenger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711